                                                                                                                          Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3   Ernesto Del Barrio Jr., et al.                   )
                                                      )            3:20-cv-07341
                                                          Case No: _______________
 4                                                    )
                                      Plaintiff(s),   )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   Porsche Cars North America, Inc., et             )   (CIVIL LOCAL RULE 11-3)
     al.                                              )
 7
                                      Defendant(s).   )
                                                      )
 8
         I, Gretchen Freeman Cappio               , an active member in good standing of the bar of
 9   Washington                    , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: plaintiffs                                   in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Matthew Preusch                         an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Keller Rohrback L.L.P.                               Keller Rohrback L.L.P.
      1201 Third Ave., Suite 3200                          801 Garden Street, Suite 301
14    Seattle, WA 98101                                    Santa Barbara, CA 93101
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    206-623-1900                                         805-456-1496
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gcappio@kellerrohrback.com                           mpreusch@kellerrohrback.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 29576        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/20/20                                                Gretchen Freeman Cappio
22                                                                                         APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Gretchen Freeman Cappio                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed byESthe
                                                                                   DISattorney
                                                                                      TRIC
                                                                                          TC
                                                                                               must indicate
26                                                                            AT
     appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                                             T
                                                                                                             O
                                                                              S




                                                                                                              U
                                                                             ED




     designated in the application will constitute notice to the party.
                                                                                                               RT




27
                                                                         UNIT




                                                                                                                     R NIA




28   Dated: 10/21/2020
                                                                                                         Spero
                                                                                               seph C.
                                                                         NO




                                                                          Judge Jo
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                                                     FO
                                                                          RT




                                                                                                                 LI




                                                                                  ER
                                                                             H




                                                                                                             A




                                                                                       N                         C
                                                                                                         F
     PRO HAC VICE APPLICATION & ORDER                                                      D IS T IC T O
                                                                                                 R
                                                                                                                             October 2012
